EXHIBIT B
                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

OVIEDO MEDICAL CENTER, LLC,

               Plaintiff,                           CASE NO. 6:19-cv-01711-WWB-EJK
v.

ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
D/B/A ADVENTHEALTH OVIEDO ER,

               Defendant.


                DEFENDANT’S SUPLEMENTAL RESPONSE TO
           PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION

       Defendant Adventist Health System/Sunbelt, Inc. d/b/a AdventHealth Oviedo ER

(“AdventHealth”), hereby responds to pursuant to the First Set of Requests for Production

Propounded Upon Adventist System/Sunbelt, Inc. d/b/a AdventHealth Oviedo ER on

November 13, 2019, and states:

               OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

         AdventHealth objects to OMC’s definition of the terms “AdventHealth,” “You,” and
“Your” as dramatically overbroad and unduly burdensome for including any of
AdventHealth’s “predecessor corporations . . . successor corporations, and each subsidiary,
affiliated or related company,” “present or past directors, officers, employees, agents,
consultants, accountants, attorneys and independent contractors,” and “any person acting or
purporting to act” on behalf of AdventHealth. AdventHealth has numerous employees and
representatives that have no connection or relation to the subject matter of the allegations or
the time period identified in the Requests. Moreover, the Requests, coupled with OMC’s
definition of a “Document” would unreasonably require electronic searches and collection of
a vast amount of email accounts (whether professional or personal) of all of AdventHealth’s
present or past directors, officers, employees, agents, consultants, accountants, attorneys and
independent contractors regardless of their knowledge, involvement, or association with the
allegations in this lawsuit.
                            REQUEST FOR PRODUCTION


REQUEST NO. 1: Produce corporate organizational charts or any other documents
sufficient to identify Your current corporate ownership and management structure from
January 1, 2018 to the present.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.


REQUEST NO. 2: Produce all Documents relating to permits or licenses for operation of
the AdventHealth Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation. This Request is also vague as it fails to define documents
“relating to permits or licenses for operation.”

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 3: Produce any and all agreements between You and any third party related
to the provision of services at the AdventHealth Oviedo ER Facility for which a third party
vendor bills services directly to the patient.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the



                                             2
issues in the instant litigation. Finally, AdventHealth objects on the grounds that the repeated
references to a “third party” make the scope of this request unclear and impossible to respond.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 4: Produce all Documents, Communications, searches, surveys, reports,
investigations, and studies concerning any patient, physician, consumer, vendors, or any
third party confusion or possibility of confusion as to source, sponsorship, affiliation,
approval, or relationship between the Plaintiff Oviedo ER Facility and the AdventHealth
Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. This Request is also vague as it fails to define documents “relating
to permits or licenses for operation.”

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.



REQUEST NO. 5: Produce all Documents relating to domain names purchased by
AdventHealth for the use or potential use for the AdventHealth Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 6: Produce all non-privileged Documents, including Communications,
regarding, referring or relating to Plaintiff Oviedo ER without regard to any date limitation.


                                               3
RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
limited to the relevant time period or the parties’ respective claims or defenses. Documents
responsive to this Request have no impact on any of the issues in the instant litigation. This
Request is also vague as it fails to define documents “referring or relating to Plaintiff Oviedo
ER.”

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 7: Produce all Communications relating to the use or potential use of the
name “Oviedo ER” or any name which includes the term or phrase “Oviedo ER”, including,
but not limited to, “AdventHealth Oviedo ER.”

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
communications” with no temporal connection to the facts or allegations in the complaint and
is not relevant to the parties’ respective claims or defenses. AdventHealth further objects to
this Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 8: Produce all Communications between Plaintiff and Defendant relating
to the naming of the AdventHealth Oviedo ER Facility without regard to any date limitation.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
communications” with no temporal connection to the facts or allegations in the complaint and
is not relevant to the parties’ respective claims or defenses. AdventHealth also objects
because any “Communications between Plaintiff and Defendant” are already in the custody or
control of OMC.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.




                                               4
REQUEST NO. 9: Produce all Communications between Defendant AdventHealth Oviedo
ER and any third party regarding and/or referring to Plaintiff Oviedo ER or the Plaintiff
Oviedo ER Facility without regard to any date limitation.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
communications” with no temporal connection to the facts or allegations in the complaint and
is not relevant to the parties’ respective claims or defenses. AdventHealth further objects to
this Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 10: Produce all Documents, including, but not limited to marketing
studies, relating to the identification or description of the actual, targeted, or anticipated
patients, customers or consumers of the AdventHealth Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 11: Produce all Documents referring or relating to any telephone calls,
letters, emails, inquiries or other communications from patients, customers, vendors, or any
other third party which were intended for or appear to be intended for Plaintiff Oviedo ER.

RESPONSE: None


REQUEST NO. 12: Produce all financial records relating to the AdventHealth Oviedo ER
Facility, including, but not limited to, all audited and unaudited financial statements,
compilation letters, general ledgers, balance sheets, profit and loss statements, income
statements, accounts receivable and payables, and all tax returns.


                                              5
RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. AdventHealth also objects on the grounds that its sensitive
financial information will not prove or disprove any of the allegations, claims, or defenses.


REQUEST NO. 13: Produce Documents sufficient to identify all revenues in connection
with the sale and/or provision of services and/or the offering of services and/or the
marketing or advertising of services at the AdventHealth Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. AdventHealth also objects on the grounds that its sensitive
financial information will not prove or disprove any of the allegations, claims, or defenses.


REQUEST NO. 14: Produce Documents sufficient to identify all costs in connection with
the actual or anticipated sale and/or provision of services and/or the offering of services
and/or the marketing or advertising of services at the AdventHealth Oviedo ER Facility
without regard to any date limitation.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. AdventHealth also objects on the grounds that its sensitive
financial information will not prove or disprove any of the allegations, claims, or defenses.


REQUEST NO. 15: Produce Documents sufficient to identify all payments made to
Defendant AdventHealth for the sale and/or provision of services at the AdventHealth
Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
payments,” which is not relevant to the parties’ respective claims or defenses. AdventHealth
further objects to this Request to the extent it seeks information protected by the work
product doctrine and attorney-client privilege. AdventHealth also objects on the grounds that



                                              6
its sensitive financial information will not prove or disprove any of the allegations, claims, or
defenses.


REQUEST NO. 16: Produce all surveys, reports, investigations, and studies concerning
the market for healthcare or emergency services in the Oviedo, Florida market.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 17: Produce all surveys, reports, investigations, and studies concerning
the Sales Channels for healthcare or emergency services in the Oviedo, Florida market.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 18: Produce all opinions, searches, surveys, reports, investigations and
studies conducted by or on behalf of Defendant relating to any of its trademarks, trade
names, and/or facility names.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.




                                                7
SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 19: Produce all opinions, searches, surveys, reports, investigations and
studies conducted by or on behalf of Defendant concerning any of Plaintiff Oviedo ER’s
Trademarks and/or the term and name “Oviedo ER.”

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 20: Produce all searches, surveys, reports, investigations, and studies
conducted by or on behalf of Defendant concerning any confusion or possibility of
confusion between any of Defendant’s services provided and any services provided by
Plaintiff, including, but not limited to, those provided at the AdventHealth Oviedo ER
Facility and Plaintiff’s Oviedo ER Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks
“any services provided by Plaintiff,” which is not relevant to the parties’ respective claims or
defenses. AdventHealth further objects to this Request to the extent it seeks information
protected by the work product doctrine and attorney-client privilege. Documents responsive
to this Request have no impact on any of the issues in the instant litigation.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 21: Produce all Documents referring or relating to any searches, surveys,
reports, investigations, and studies performed by or on behalf of Defendant as to the
availability of and/or Defendant’s actual or proposed use of “Oviedo ER”.




                                               8
RESPONSE: AdventHealth objects to this Request to the extent it seeks information
protected by the work product doctrine and attorney-client privilege. There are no non-
privileged and responsive documents to produce.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 22: Produce all Documents which identify and/or outline the steps taken
by You to preserve relevant documents and communications after the Complaint was filed in
this action.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. Documents responsive to this Request have no impact on any of the
issues in the instant litigation.



REQUEST NO. 23: Produce copies of all statements taken from any persons which relate
in any way to the allegations in this Litigation, Complaint, Amended Complaint, or
Injunction Papers including, but not limited to, tape/digital recordings, voice-mails,
computer wave files, notes, and transcriptions.

RESPONSE: AdventHealth objects to this Request to the extent it seeks information
protected by the work product doctrine and attorney-client privilege. There are no non-
privileged and responsive documents to produce.


REQUEST NO. 24: Produce all reports, opinions, or memoranda comprising or referring to
the facts, opinions, and basis for such opinions, about which each expert witness is expected
to testify in this matter.

RESPONSE: AdventHealth objects to this request as necessarily seeking information
protected by the work produce doctrine. AdventHealth will disclose its testifying experts, if
any, and related documents in a manner consistent with this Court’s case management
deadlines and as required by the Federal Rules of Civil Procedure.


REQUEST NO. 25: Produce all exhibits Defendant intends to introduce at a trial or hearing
in this matter.


                                              9
RESPONSE: AdventHealth further objects to this Request as discovery is in its infancy and
it has yet to determine which documents it will introduce at trial. AdventHealth will produce
these documents in a manner consistent with this Court’s case management deadlines and as
required by the Federal Rules of Civil Procedure.



REQUEST NO. 26: Produce a privilege log of any documents requested by Plaintiff in its
First Set of Discovery Requests which have been withheld by You based on claims of
privilege, as detailed in Instruction No. 38.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad and
unduly burdensome. AdventHealth further objects to this Request as discovery is in its
infancy. AdventHealth also objects due to the overbroad and unduly burdensome nature of
OMC’s discovery, which renders it impossible to determine the extent of responsive but
privileged documents.


REQUEST NO. 27: Produce all of Defendant’s marketing or advertising relating to
referring to the AdventHealth Oviedo ER Facility, including but not limited to, those
including the phrase “AdventHealth Oviedo ER” or “Oviedo ER” as all or part of a phrase.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad and
unduly burdensome. AdventHealth further objects to this Request to the extent it seeks
information protected by the work product doctrine and attorney-client privilege.
Without waving the above objections and to the extent any responsive documents exist,
AdventHealth will produce examples of responsive marketing materials.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 28: Produce documents sufficient to identify the type and total costs of all
advertising, marketing and promotional activities related to the AdventHealth Oviedo ER
Facility.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege. AdventHealth also objects on the grounds that its sensitive
financial information will not prove or disprove any of the allegations, claims, or defenses.


                                             10
SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.




REQUEST NO. 29: Produce all of Defendant’s social media posts relating to the
AdventHealth Oviedo ER Facility, including but not limited to those including or
incorporating the phrase “AdventHealth Oviedo ER” or “Oviedo ER”.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
of Defendant’s social media posts,” which are not relevant to the parties’ respective claims or
defenses. AdventHealth further objects to this Request to the extent it seeks information
protected by the work product doctrine and attorney-client privilege. Documents responsive
to this Request have no impact on any of the issues in the instant litigation. AdventHealth
also objects on the grounds that its sensitive financial information will not prove or disprove
any of the allegations, claims, or defenses. Finally, AdventHealth objects on the grounds that
said social media posts are publically available for OMC to download at its convenience.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST        NO.    30:   Produce     all   Documents     relating   to   the   ‘168   Mark.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST        NO.    31:   Produce    all    Documents    relating    to   the   ‘339   Mark.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this



                                               11
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.



REQUEST NO. 32: Produce all Documents relating to the November 16, 2018 Letter.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 33: Produce all Documents relating to the December 6, 2018 Letter.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 34: Produce all Documents relating to the January 2, 2019 Letter.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.




                                             12
AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 35: Produce all Documents relating to the April 17, 2019 Letter.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.




REQUEST NO. 36: Produce all Documents relating to the AdventHealth Oviedo ER
Billboard.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST        NO.    37:    Produce    all    Documents     relating   to   the   Articles.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.


                                              13
REQUEST NO. 38: Produce all Documents relating to the AdventHealth Video.

RESPONSE: AdventHealth objects to his Request as necessarily violating the work product
doctrine. All non-privileged documents have already been produced.


REQUEST NO. 39: Produce all Documents relating to the “workatoviedoer.com” domain
name.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

Without waving the above objections and to the extent any responsive documents exist,
AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


REQUEST NO. 40: Produce all Documents relating to the AdventHealth Naming
Convention.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 41: Produce all Documents relating to any strategic analyses referring or
relating to Plaintiff, its parent organizations, or Plaintiff’s Oviedo ER Facility including, but
not limited to, discussions relating to Plaintiff or Plaintiff’s Oviedo ER Facility as a
competitor to Defendant, Defendant’s strengths, Plaintiff’s weaknesses, opportunities for
Defendant, and threats to Defendant (i.e., SWOT Analyses).

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks all
“documents,” which are not relevant to the parties’ respective claims or defenses.


                                               14
AdventHealth further objects to this Request to the extent it seeks information protected by
the work product doctrine and attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 42: Produce all Documents relating to AdventHealth Oviedo ER and
AdventHealth Lake Mary ER’s compliance with the Emergency Medical Treatment and
Labor Act (EMTALA) including, but not limited to, EMTALA Logs or other documents
evidencing Defendant’s transfer of patients to another hospital.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks
documents unrelated to the facility at issue in this litigation and are not relevant to the parties’
respective claims or defenses. AdventHealth further objects to this Request to the extent it
seeks information protected by the work product doctrine and attorney-client privilege.


REQUEST NO. 43: Produce all Documents referring or relating to instances when patients
have left the AdventHealth Oviedo ER Facility or the AdventHealth Lake Mary ER “against
medical advice.”

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks
documents unrelated to the facility at issue in this litigation and are not relevant to the parties’
respective claims or defenses. AdventHealth further objects to this Request to the extent it
seeks information protected by the work product doctrine and attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 44: Produce all Documents relating to names considered for the
AdventHealth Oviedo ER Facility at any time.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
Documents” which are not relevant to the parties’ respective claims or defenses.
AdventHealth further objects to this Request to the extent it seeks information protected by
the work product doctrine and attorney-client privilege.



                                                 15
SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.



REQUEST NO. 45: Produce all Documents relating to Defendant’s policies concerning
patients who have a treating physician licensed at a competing facility where the patient was
admitted at a facility owned and operated by Defendant.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
Documents” which are not relevant to the parties’ respective claims or defenses.
AdventHealth further objects to this Request to the extent it seeks information protected by
the work product doctrine and attorney-client privilege.


REQUEST NO. 46: Produce all Documents relating to the transfer of patients from a facility
owned and operated by Defendant to a competitive facility including, but not limited to,
written policies relating to such transfer.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request seeks “all
Documents” which are not relevant to the parties’ respective claims or defenses.
AdventHealth further objects to this Request to the extent it seeks information protected by
the work product doctrine and attorney-client privilege.


REQUEST NO. 47: Produce all Documents sufficient to identify all persons You have hired
or retained for the AdventHealth Oviedo ER Facility through the domain name
workatoviedoer.com including, but not limited to, Documents that show when each
individual was hired and position for which they were hired.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

SUPPLEMENTAL RESPONSE: AdventHealth will produce non-privileged, non-
confidential documents as identified by the Parties’ ESI agreement and search terms.




                                             16
REQUEST NO. 48: Produce all Documents sufficient to identify when You obtained the
domain name workatoviedoer.com, the date it was obtained and who obtained it, and how it
was obtained.

RESPONSE: AdventHealth objects to this Request on the grounds that it is overbroad,
unduly burdensome, and not proportionate to the needs of this case as this Request is not
relevant to the parties’ respective claims or defenses. AdventHealth further objects to this
Request to the extent it seeks information protected by the work product doctrine and
attorney-client privilege.

AdventHealth will apply a reasonable construction to this Request and produce documents at
an agreed time and in an agreed format after conferral with Plaintiff and in accordance with
the Electronically Stored Information Protocol negotiated by the Parties.


       Respectfully submitted this 3rd day of July, 2020


                                        /s/ Mayanne Downs
                                        Mayanne Downs
                                        Florida Bar No. 754900
                                        Primary: mayanne.downs@gray-robinson.com
                                        Secondary: kathy.savage@gray-robinson.com
                                        Michael J. Colitz, III
                                        Florida Bar No. 164348
                                        Primary: michael.colitz@gray-robinson.com
                                        Secondary: jessica.gonzalez@gray-robinson.com
                                        Jason Zimmerman
                                        Florida Bar No. 104392
                                        Primary: jason.zimmerman@gray-robinson.com
                                        Secondary: cindi.garner@gray-robinson.com
                                        GrayRobinson, P.A.
                                        301 E. Pine Street, Suite 1400 (32801)
                                        P.O. Box 3068
                                        Orlando, Florida 32802
                                        Telephone: (407) 843-8880
                                        Facsimile: (407) 244-5690

                                        Attorneys for Defendant,
                                        ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                        D/B/A ADVENTHEALTH OVIEDO ER




                                             17
                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 3, 2020, I forwarded a true and copy of the

foregoing via email on:

                    Counsel for Plaintiff, Oviedo Medical Center LLC:

Martin B. Goldberg, Esq.                     Dennis D. Murrell
Emily L. Pincow, Esq.                        Elisabeth S. Gray
Lash & Goldberg, LLP                         Brian McGraw
Miami Tower                                  Middleton Reutlinger
100 SE 2nd Street, Suite 1200                401 S. Fourth Street, Suite 2600
Miami, Florida 33131-2158                    Louisville, Kentucky 40202
mgoldberg@lashgoldberg.com                   dmurrell@middletonlaw.com
epincow@lashgoldberg.com                     egray@middletonlaw.com
                                             bmcgraw@middletonlaw.com


                                          /s/ Mayanne Downs
                                          Mayanne Downs
                                          Florida Bar No. 754900




                                           18
